ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 10/29/2020.  
In the current Examiner’s Amendment, the claims 1, 3-4, 8-9, 13-15, 19-21, 25-26 and 30 have been amended. Claims 1-30 are pending in the case.  Claims 1, 14 and 20 are independent claims.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/29/2020 has been entered.

Double Patenting
5.	An Electronic Terminal Disclaimer was filed on 09/02/2021 and approved on 09/02/2021, therefore, the previous rejection is withdrawn.
Terminal Disclaimer
6.	The Electronic Terminal Disclaimer filed on 09/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory of a patent (10187762) has been reviewed and is accepted.  The Electronic Terminal Disclaimer have been recorded.

Claim Objections
7.	Claim 1: Applicant’s amendment corrects the previous objection; therefore, the previous objection is withdrawn.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, David Weiss (Reg. #41371) starting from 08/31/2021.

The application has been amended as follows: 
	
	(Currently amended)  A wireless mobile 
a processor device; 
a non-transitory computer readable medium that stores instructions that when executed by the processor device cause the processor device to perform operations comprising: 
establishing an encrypted transmission over a wireless network between the communication system and a cloud system using a secure transfer mechanism;
authenticating a user using an image of the user captured using a camera of the wireless mobile communication system, and/or 
authenticating the user using a scan of a fingerprint of the user using a fingerprint scanner of the wireless mobile communication system, 
wirelessly accessing and decrypting, using the secure transfer mechanism, encrypted medical data regarding the user from a plurality of encrypted sources stored on the cloud system, wherein the user is a patient; 
providing for display a user diary interface comprising one or more fields 
accessing a user diary comprising encrypted data entered by the user using the user diary interface and stored on the wireless communication system; 
causing, at least in part, a non-linear patient health timeline user interface rendering to be generated of at least a portion of the user encrypted medical data from the plurality of encrypted sources, the non-linear patient health timeline zoomable in response to a gesture made using two fingers, the non-linear patient health timeline comprising: 
medical appointment entries,  
medical diagnosis entries, and  treatment entries; 
at least a portion of the user-entered data from the user diary, wherein the user is the patient; 
recording in wireless mobile communication system memory new medical data regarding the user;  
synchronizing the new medical data recorded in the wireless mobile communication system memory with user encrypted medical data stored on the cloud system; 
causing, at least in part, the non-linear patient health timeline to be updated with the recorded new medical data, wherein the recorded new medical data is visually emphasized relative to other data in the non-linear patient health timeline; 
storing a first calendar entry, including a first medical appointment timing, associated with a first medical appointment; 
receiving one or more questions from the user as a voice input for the first medical appointment; 
using a voice-to-text application to convert the voice input from the user to text, the text comprising questions; 
receiving, over the wireless network from the cloud system, the text comprising questions, corresponding to the voice input from the user; 
populating one or more user interface fields in a first user interface presented to the user using the text received from the cloud system; 
causing, at least in part, an entry, corresponding to the first calendar entry, to be displayed via the non-linear patient health timeline; 
providing an interface enabling the user to share the text, obtained using the voice-to-text application to convert the user voice input to text received from the cloud system with a first recipient; 
detecting an occurrence of the first medical appointment timing associated with the first medical appointment; 
at least partly in response to detecting the occurrence of the first medical appointment timing associated with the first medical appointment, causing, at least in part, a user prompt, comprising at least a portion of the text comprising questions received from the cloud system, to be displayed via a display prompting the user, wherein the user is the patient, to ask a medical service provider during the first medical appointment the questions obtained using the voice-to-text application to convert the user voice input to text; 
receiving referral contact information for a first medical provider that the user is being referred to; 
automatically augmenting at least one calendar entry for the user, wherein the user is the patient, with at least a portion of the referral contact information of the first medical provider that the user is being referred to; and 
enabling the referral contact information to be added to a contact database of the user. 

(Previously presented)   The wireless mobile communication system as defined in Claim 1, the operations further comprising: 
generating a data sharing user interface, 
the data sharing user interface comprising:  
a search field; 
a search filter user interface; 
a posting field; 
a tag field; 
a favorite control that enables the user to designate a posting or a posting user as a favorite; 
posting information received via the posting field; 
tagging the posted information using a tag received via the tag field; 
conducting, using the cloud system, a search using a user search query received via the search field and one or more user-selected predefined search filters selected by the user using the search filter user interface, the user-selected predefined search filters comprising one or more medical diagnosis or medical conditions; and 
providing search results filtered in accordance with the user-selected one or more search filters for display. 

(Currently amended)  The wireless mobile communication system as defined in Claim 1, 
wherein the cloud system performs operations comprising 
encrypting user data received by the cloud system;  



(Currently amended)   The wireless mobile communication system as defined in Claim 1, the operations further comprising: 
 converting, using the cloud system, the voice input from voice to text using a natural language processing process, 
the natural language processing process comprising determining a probability of certain words or sounds following 
(Previously presented)  The wireless mobile communication system as defined in Claim 1, the operations further comprising:  
converting, using the cloud system, the voice input from voice to text via a natural language processing system comprising a neural networking trained to recognize patterns comprising word sounds to improve the natural language processing system’s ability to understand the voice input. 

(Previously presented)  The wireless mobile communication system as defined in Claim 1, wherein the cloud system is configured to perform operations comprising: 
providing a team user interface that enables: 
a medical team comprising a plurality of team members to be defined for the user; 
respective tasks to be associated with respective members of the medical team; 
a designation of a team leader; 
receiving, via the team user interface, a medical team definition and a team leader designation; 
using a second voice input from the user in detecting a first user condition; enabling an alert, including text corresponding to at least a portion of the voice input from the user, to be transmitted to at least the designated team leader; and 
enabling members of the defined medical team to communicate with each other and access data related to the user. 

(Previously presented)   The wireless mobile communication system as defined in Claim 1, the operations further comprising: 
accessing user data comprising:  
diagnosis dates,  
medical intervention dates,  
enabling the non-linear patient health timeline to be generated with entries corresponding to at least a portion of the accessed user data; 
detecting a user selection of an item from the plurality of items on the generated non-linear patient health timeline; and 
causing additional information regarding the non-linear patient health timeline item selection to be presented. 

(Currently amended)   The wireless mobile communication system as defined in Claim 1, the operations further comprising:  
generating a calendar entry for a second medical appointment; 
recording audio content related to the second medical appointment using a microphone of the communication system; 
transmitting the audio content to the cloud system using the secure transfer mechanism; 
using the cloud system to perform a natural language processing process comprising language modeling and statistical analysis to convert the audio content to text; and
 adding the text, one or more medical test results, and one or more prescriptions to the calendar entry for the second medical appointment. 

9.  (Currently amended)   The wireless mobile communication system as defined in Claim 1, the operations further comprising:  
recording audio content of a medical professional at a second medical appointment; 
transmitting the audio content to the cloud system using the secure transfer mechanism; 
using the cloud system to perform a natural language processing process comprising language modeling and statistical analysis to convert the audio content of the medical professional to text; 
determining, using the cloud system, if the text includes a recommendation; and 
at least partly in response to a determination that the text includes the recommendation, adding the recommendation to an electronic to-do list. 

(Previously presented)  The wireless mobile communication system as defined in Claim 1, the operations further comprising:  
generating a calendar entry for a second medical appointment; 
recording video and audio content related to the second medical appointment using the communication system camera and a microphone; 
 associating a timestamp with the recorded video and audio content; and 
adding the video and audio content to the calendar entry for the second medical appointment. 

(Previously presented)  The wireless mobile communication system as defined in Claim 1, wherein the referral contact information for a first medical provider comprises a phone number, a physical address, and specialty information. 

(Previously presented)  The wireless mobile communication system as defined in Claim 1, the operations further comprising: 
detecting a user selection of the first medical appointment entry on the non-linear patient health timeline; and 
in response to detecting the user selection of the first medical appointment entry on the non-linear patient health timeline, opening and displaying the corresponding first calendar entry, including time, date, and location information. 

(Currently amended)  The wireless mobile communication system as defined in Claim 1, the operations further comprising: 
in response to receiving a user zoom instruction on the non-linear patient health timeline to select a first portion of the timeline, the user zoom instruction comprising a first gesture, causing the first portion of the non-linear patient health timeline to be displayed at a first resolution in a first region together with a display of the 

(Currently amended)  A computer implemented method, the method comprising: 
establishing, using a network interface of a wireless mobile computer system of a user, the user being a patient, an encrypted transmission over a wireless network between the wireless mobile computer system and a cloud system using a secure transfer mechanism;   
using the wireless mobile computer system to: 
authenticate [[a]] the user using an image of the user captured using a wireless mobile computer system camera, and/or 
authenticate the user using a scan of a fingerprint of the user using a wireless mobile computer system fingerprint scanner; 
 causing, at least in part, the wireless mobile computer system to wirelessly access, using the secure transfer mechanism, and decrypt encrypted medical data regarding the user from a plurality of encrypted sources stored on the cloud system;
causing, at least in part, a non-linear timeline user interface to be generated displaying, on the wireless mobile computer system, at least a portion of the user encrypted medical data from the plurality of encrypted sources, the non-linear timeline providing an overview of at least a portion of the user’s medical history, the 
medical appointment entries,  
medical diagnosis entries, and  
treatment entries; 
recording new medical data on the wireless mobile computer system;  
utilizing the secure transfer mechanism to wirelessly synchronize the recorded new medical data on the wireless mobile computer system with data stored on the cloud system; 
enabling the non-linear timeline to be updated with the new medical data, wherein the new medical data is visually emphasized relative to other data in the non-linear timeline; 
storing a first calendar entry associated with a first medical appointment associated with a first medical appointment timing; 
receiving, using the wireless mobile computer system, a voice input from the user for the first medical appointment, the voice input comprising one or more user questions; 
using a voice-to-text application hosted by the cloud system to convert the voice input from the user to text; 
receiving at the wireless mobile computer system, over the wireless network from the cloud system, text corresponding to the voice input from the user; 
populating one or more user interface fields in a first user interface presented to the user using the wireless mobile computer system using the text, obtained using the voice-to-text application to convert the user voice input to text,  received from the cloud system; 
providing an interface enabling the user to share the text, obtained using the voice-to-text application to convert the user voice input to text, received from the cloud system with a first recipient; 
detecting an occurrence of the first medical appointment timing associated  with the first medical appointment;
at least partly in response to detecting the occurrence of the first medical appointment timing associated with the first medical appointment, causing, at least in part, a user prompt, comprising at least a portion of the text to be displayed using the wireless mobile computer system, the user prompt prompting the user, wherein the user is the patient, to ask a medical service provider during the first medical appointment the questions obtained using the voice-to-text application to convert the user voice input to text; 

automatically 


(Currently amended)  The method as defined in Claim 14, the method further comprising: 

(Original)   The method as defined in Claim 14, the method further comprising: 
receiving at the cloud system a task; 
identifying a source of data associated with the task; and 
assigning the task to a cloud node based at least in part on a geo proximity of the cloud node to the source of data associated with the task. 

(Previously presented)  The method as defined in Claim 14, the method further comprising: 
encrypting user data using the cloud system;  
storing the encrypted user data in a first storage system; and storing a key associated with the encrypted user data store on the first storage system on a second storage system physically separate from the first storage system.  

(Previously presented)  The method as defined in Claim 14, the method further comprising: 
detecting, using the wireless mobile computer system, a user selection of the first medical appointment entry on the non-linear timeline; and 
     in response to detecting the user selection of the first medical appointment entry on the non-linear timeline, opening and displaying the corresponding first calendar entry, including time, date, and location information on the wireless mobile computer system. 

(Currently amended)  The method as defined in Claim 14, the method further comprising: 
in response to receiving, using the wireless mobile computer system, a user zoom instruction on the non-linear timeline to select a first portion of the non-linear timeline, the user zoom instruction comprising a first gesture, causing the first portion of the non-linear timeline to be displayed at a first resolution in a first region together with a display of the 

(Currently amended)  A computer implemented method, the method comprising: 
initiating, using a network interface of a wireless mobile computer system associated with a user this is a patient, an encrypted transmission over a wireless network between the wireless mobile computer system and a remote system using a secure transfer mechanism;  
authenticating [[a]] the user using biometric data received using one or more wireless mobile computer system sensors;  
    causing, at least in part, the wireless mobile computer system of the user to wirelessly access, using the secure transfer mechanism, and decrypt 
generating a user interface rendering on the wireless mobile computer system display, the user interface comprising at least a portion of the user encrypted medical data from the plurality of encrypted sources using a non-linear timeline having a first resolution, the non-linear timeline providing an overview of the user’s medical history, the non-linear timeline zoomable in response to a user instruction, the non-linear timeline comprising: 
medical appointment entries,  
data entered by the user; 
recording new medical data on the wireless mobile computer system;  
utilizing the secure transfer mechanism to wirelessly synchronize the recorded new medical data on the wireless mobile computer system with data stored on the remote system at partly in response to detecting a first event;  
causing, at least in part, the non-linear timeline to be updated with the new medical data wherein the new medical data is visually emphasized relative to other data in the non-linear timeline on the wireless mobile computer system display; 
storing a first calendar entry, including a first medical appointment timing, associated with a first medical appointment; 
receiving, using the wireless mobile computer system, a voice input from the user for the first medical appointment using the wireless mobile computer system; 
using a voice-to-text application hosted by the remote system to convert the voice input from the user to text; 
receiving by the wireless mobile computer system, over the wireless network from the remote system, text corresponding to the voice input from the user, the text obtained using the voice-to-text application to convert the user voice input to text; 
populating, by the wireless mobile computer system, one or more user interface fields in a first user interface presented to the user using the text received from the remote system, obtained using the voice-to-text application to convert the user voice input to text; 
providing, by the wireless mobile computer system, an interface enabling the user to share the text, obtained using the voice-to-text application to convert the user voice input to text, received from the remote system with a first recipient; 
detecting an occurrence of the first medical appointment timing associated with the first medical appointment; and 
 at least partly in response to detecting the occurrence of the first medical appointment timing associated with the first medical appointment, enabling at least a portion of the text, obtained using the voice-to-text application to convert the user voice input to text, to be displayed by the wireless mobile computer system; causing the user to be prompted, using a first prompt presented by the wireless mobile computer system, to provide medical status information; 
receiving, via a microphone on the wireless mobile computer system, a first spoken response to the first prompt from the user, the first spoken response comprising a first sequence of words;   
causing, at least in part, a natural language processing process to be performed on the received first spoken response comprising the first sequence of words to convert the first spoken response to text;  
identifying one or more keywords in the first sequence of words to enable a determination as to whether the first sequence of words includes patient concerns;
causing, at least in part, a criticality score to be generated using the keywords identified in the first sequence of words and respective criticality keyword weightings, wherein a first keyword in the first sequence of words is associated with a first criticality weight and a second keyword in the first sequence of words is associated with a second criticality weight; 
causing, at least in part, an urgent user condition to be identified, wherein the identification of the urgent user condition is based at least in part on the criticality score generated using the keywords identified in the first sequence of words and the respective keyword criticality weightings; and  
causing, at least in part, an alert to be generated transmitted to one or more destinations, where the alert is generated based at least in part on the identified user urgent condition, and wherein the alert comprises one or more of the keywords identified in the first sequence of words; receive referral contact information for a first medical provider that the user is being referred to, wherein the user is the patient; 
automatically 


(Currently amending)  The computer implemented method as defined in Claim 20, the method further comprising: converting, using the remote system, the voice input from voice to text using the natural language processing process, the natural language processing process comprising determining a probability of certain words or sounds following one from one another to thereby speed up word recognition and improve recognition accuracy. 

(Previously presented)  The computer implemented method as defined in Claim 20, the method further comprising:  
converting, using the remote system, the voice input from voice to text via a natural language processing system comprising a neural networking trained to recognize patterns comprising word sounds to improve the natural language processing system’s ability to understand the voice input. 

(Previously presented)  The computer implemented method as defined in Claim 20, the method further comprising: 
providing a team user interface that enables: 
a medical team comprising a plurality of team members to be defined for the user; 
respective tasks to be associated with respective members of the medical team; 
a designation of a team leader; 
receiving, via the team user interface, a medical team definition and a team leader designation; 
detecting, using a second voice input from the user, a first user condition; transmitting an alert, including text corresponding to at least a portion of the voice input from the user to at least the designated team leader; and 
enabling members of the defined medical team to communicate with each other and access data related to the user. 

(Previously presented)  The computer implemented method as defined in Claim 20, the method further comprising: 
accessing user data comprising:  
diagnosis dates, and 
medical intervention dates,  
enabling the non-linear timeline to be rendered by the wireless mobile computer system with entries corresponding to a plurality of items of the accessed user data; 
detecting by the wireless mobile computer system a user selection of an item on the generated non-linear timeline; and 
causing additional information regarding the timeline item selection to be presented. 

(Currently amended)  The computer implemented method as defined in Claim 20, the method further comprising:  
generating a calendar entry for a second medical appointment;
recording audio content related to the second medical appointment using the microphone of the wireless mobile computer system; 
transmitting the audio content from the wireless mobile computer system using the network interface to the remote system using the secure transfer mechanism; 
using a trainable computer model hosted on the remote system to perform the natural language processing process comprising language modeling and statistical analysis to convert the audio content to text; and 
adding the text, one or more medical test results, and one or more prescriptions to the calendar entry for the second medical appointment. 

(Currently amended)  The computer implemented method as defined in Claim 20, the method further comprising:  
recording audio content of a medical professional at a second medical appointment using the microphone of the wireless mobile computer system; 
transmitting the audio content from the wireless mobile computer system using the network interface to the remote system using the secure transfer mechanism; 
using the remote system to perform the natural language processing process comprising language modeling and statistical analysis to convert the audio content of the medical professional to text; 
determining, using the remote system, if the text includes a recommendation; and at least partly in response to a determination that the text includes the recommendation, adding the recommendation to an electronic to-do list presented using the wireless mobile computer system. 

(Previously presented)   The computer implemented method as defined in Claim 20, the method further comprising:  
generating a calendar entry for a second medical appointment; 
recording video and audio content related to the second medical appointment using the wireless mobile computer system camera and microphone; and associating a timestamp with the recorded video and audio content; and 
adding the video and audio content to the calendar entry for the second 
medical appointment. 

(Previously presented)   The computer implemented method as defined in Claim 20, wherein the referral contact information for the first medical provider comprising address information and specialty information. 

(Previously presented)  The computer implemented method as defined in Claim 20, the method further comprising: 
detecting a user selection of the first medical appointment entry on the non-linear timeline presented by the wireless mobile computer system; and 
in response to detecting the user selection of the first medical appointment entry on the non-linear timeline, opening and displaying the corresponding first calendar entry, including time, date, and location information. 

(Currently amended)  The computer implemented method as defined in Claim 20, the method further comprising: 
in response to receiving a user zoom instruction on the non-linear timeline to select a first portion of the timeline, the user zoom instruction comprising a first gesture, causing the first portion of the non-linear timeline to be displayed at a first resolution in a first region together with a display of the 

Allowable Subject Matter
9.	Claims 1-30 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 14 and 20 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Moore et al. (US PGPUB 2013/0275151) (hereinafter Moore) teaches establishing an encrypted transmission over a wireless network between the communication system and a cloud system using a secure transfer mechanism (see [0019] an enterprise scalable, data- and vendor-agnostic mobility architecture to securely deliver patient data and information from medical devices, electronic medical records (EMRs) and patient monitors to healthcare providers anywhere across a healthcare continuum; see [0024] and Fig. 1; see [0033]; see [0041], [0050], and Fig. 3; see [0040], [0049], [0061], [0064]; see [0068] and [0081] The secure sign-on authenticates the identity of the user of the mobile device 102 based on a unique user ID and password combination; see [0088]-[0089] and [0092]); generating a user interface rendering at least a portion of the data from the plurality of sources using a zoomable timeline configured to zoomed in on in response to a gesture (see Abstract, [0004]-[0005], [0070], [0099]-[0120] and Figs. 9-11, displaying timeline screen on the mobile device; the timeline screen displaying a timeline associated with the patient and comprising at least a portion of the one or more medical events); 
The reference Udani (US PGPUB 2012/0323589) (hereinafter Udani) teaches authentication using user’s biometric data (see [0067] The terms "authentication", "validation", and "verification" may be used interchangeably and are defined herein to mean confirmation of the identity of an individual. Authentication may be used in combination with validation (the process of finding or testing the truth of something) and verification (confirmation that an individual who is requesting something over the system has in fact made that request); see [0068] The term "biometrics" is defined to mean methods for uniquely recognizing individual human beings based on one or more intrinsic physical or behavioral traits. For example, identification authentication may involve, but is not limited to, facial recognition, fingerprint recognition, retinal scans, voiceprint recognition, iris scans, typing biometrics, hand and finger geometry, signature verification, ear geometry, olfactory biometrics, and behavioral biometrics. The identification authentication may serve as a security protocol to provide data access only to authorized users).
The reference Hughes et al. (US PGPUB 2014/0304005) (hereinafter Hughes) teaches zooming timeline using finger pinch gestures as using two fingers; thus, Hughes teaches “using a zoomable timeline configured to zoomed in on in response to a gesture using two fingers” (see [0041] and Fig. 3, The EMR access device can also be configured to detect an inward finger pinch gesture 386 on the touch-sensitive display on or near the sliding timeline 365 by the user's fingers 380 … Conversely, the EMR access device can detect an outward finger pinch gesture 387 on the touch-sensitive display on or near the sliding timeline 365).
The reference Gifford et al. (US PGPUB 2015/0379200) (hereinafter Gifford) teaches “using a voice-to-text application hosted by the cloud system to convert a voice input from the user to text; receiving, over the wireless network from the cloud system, text corresponding to the voice input from the user; populating one or more user interface fields in a first user interface using the text received from the cloud system” (see Fig. 1 and [0026]-[0033] , control server communicating wired or wirelessly with remote devices; see [0049]-[0057] and Fig. 3, speech recognition component, receiving component, natural language processing component, determination component and presenting component as clinical note service; see Figs. 4A-4E and [0062]-[0071], e.g., The patient 412 responds that she has been coughing and has had a sore throat. This exchange is captured by the microphone 416 and translated into text [e.g., voice-to-text] by a speech recognition component such as the speech recognition component 315 of FIG. 3). 
The reference Zaleski et al. (US PGPUB 2009/0055735) (hereinafter Zaleski) teaches systems, user interfaces, and/or methods for automatically acquiring data representing a plurality of medical parameters of a patient, processing the data for presentation to a user via a display device, and initiating display of one or more image windows, which present processed data representing the plurality of medical parameters of the patient (see Fig. 1 and [0183]-[0184], showing the mechanism whereby the new medical data is visually emphasized as identified in the on-linear timeline of Fig. 1, where the data for today’s date takes up approximately 40% of the non-linear timeline whereas the data from last week takes up approximately 30%, admission 20%, and prior to admission 10%).
Moore as modified by Udani, Hughes, Gifford and Zaleski fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claims 1, 14 and 20 as shown below. 
Claims 1 and 14:
causing, at least in part, the non-linear patient health timeline to be updated with the recorded new medical data, wherein the recorded new medical data is visually emphasized relative to other data in the non-linear patient health timeline; 
storing a first calendar entry, including a first medical appointment timing, associated with a first medical appointment; 
receiving one or more questions from the user as a voice input for the first medical appointment; 
using a voice-to-text application to convert the voice input from the user to text, the text comprising questions; 
receiving, over the wireless network from the cloud system, the text comprising questions, corresponding to the voice input from the user; 
populating one or more user interface fields in a first user interface presented to the user using the text received from the cloud system; 
causing, at least in part, an entry, corresponding to the first calendar entry, to be displayed via the non-linear patient health timeline; 
providing an interface enabling the user to share the text, obtained using the voice-to-text application to convert the user voice input to text received from the cloud system with a first recipient; 
detecting an occurrence of the first medical appointment timing associated with the first medical appointment; 
at least partly in response to detecting the occurrence of the first medical appointment timing associated with the first medical appointment, causing, at least in part, a user prompt, comprising at least a portion of the text comprising questions received from the cloud system, to be displayed via a display prompting the user, wherein the user is the patient, to ask a medical service provider during the first medical appointment the questions obtained using the voice-to-text application to convert the user voice input to text; 
receiving referral contact information for a first medical provider that the user is being referred to; 
automatically augmenting at least one calendar entry for the user, wherein the user is the patient, with at least a portion of the referral contact information of the first medical provider that the user is being referred to; and 
enabling the referral contact information to be added to a contact database of the user
Claim 20:
receiving, via a microphone on the wireless mobile computer system, a first spoken response to the first prompt from the user, the first spoken response comprising a first sequence of words;   
causing, at least in part, a natural language processing process to be performed on the received first spoken response comprising the first sequence of words to convert the first spoken response to text;  
identifying one or more keywords in the first sequence of words to enable a determination as to whether the first sequence of words includes patient concerns;
causing, at least in part, a criticality score to be generated using the keywords identified in the first sequence of words and respective criticality keyword weightings, wherein a first keyword in the first sequence of words is associated with a first criticality weight and a second keyword in the first sequence of words is associated with a second criticality weight; 
causing, at least in part, an urgent user condition to be identified, wherein the identification of the urgent user condition is based at least in part on the criticality score generated using the keywords identified in the first sequence of words and the respective keyword criticality weightings; and  
causing, at least in part, an alert to be generated transmitted to one or more destinations, where the alert is generated based at least in part on the identified user urgent condition, and wherein the alert comprises one or more of the keywords identified in the first sequence of words; receive referral contact information for a first medical provider that the user is being referred to, wherein the user is the patient; 
automatically including in at least one calendar entry for the user, wherein the user is the patient, with at least a portion of the referral contact information of the first medical provider that the user is being referred to; and 
enabling referral contact information to be added to a contact database of the user. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179